Citation Nr: 1550085	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  13-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains a November 2013 notification letter and VA medical records dated from October 2007 to January 2013 that were reviewed by the RO in a statement of the case.  The remaining documents are either duplicative of those in VBMS or not relevant to the issue on appeal.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran has contended that her current low back disorder is due to her military service.  Specifically, the Veteran reported that her symptoms of pain, muscle spasms, and "locking" in her lower back began during service following a lumbar puncture procedure.  The Veteran also reported that her symptoms have continued since service.  See October 2013 VA Form 626.  

The Veteran's service treatment records do show that she underwent a lumbar puncture procedure in November 1998.  Additionally, service treatment records show that she sought treatment for pain in her left lower back in December 2001.  

Review of the post-service medical evidence of record reveals that the earliest documented complaint of back pain following service was in October 2007.  

The Veteran was afforded a VA examination in December 2011 during which the examiner noted the Veteran's lay statements regarding the onset of her symptoms of back pain.  The examiner also noted that a physical examination revealed the presence of pain, weakness, fatigability, and muscle spasm of the thoracolumbar spine.  However, the examiner reported that the Veteran did not have any functional loss and or impairment in her back.  Additionally, the examiner indicated that the Veteran did not have a current or past diagnosis of a back condition.  

In March 2012, the AOJ requested an addendum opinion to clarify the nature of the Veteran's current back condition.  The examiner reported that the Veteran had never been diagnosed with a lower back condition, but noted that a physical examination revealed signs of a lower back strain.  However, the examiner opined that the Veteran's current back condition was not caused by or the result of the in-service lumbar puncture procedure.  The examiner explained that, although a lumbar puncture is a relatively safe procedure, minor and major complications can occur.  The examiner also reported that radicular symptoms and low back pain are not uncommon during lumbar puncture procedures; however, he indicated that more sustained radicular symptoms or injury appear to be rare. 

The Board finds that the December 2011 VA examination and March 2012 addendum opinion are inadequate.  First, the examination and opinion did not provide a clear diagnosis or an explanation for why a diagnosis was not indicated.  The December 2011 VA examiner noted the presence of pain, weakness, fatigability, and muscle spasm in the Veteran's thoracolumbar spine; however, no diagnosis was provided.  Although the March 2012 examiner noted that the Veteran showed signs of a lower back strain, he also reported that the Veteran had "never" been diagnosed with a lower back condition. 

The December 2011 VA examination and March 2012 VA opinion also appear to be based on an inaccurate factual premise.  Specifically, the examiners noted that the Veteran had no previous diagnosis of a lower back condition.  However, VA medical records noted that the Veteran was diagnosed with lumbago at a Department of Defense military treatment facility in December 2001.  Additionally, review of the Veteran's service treatment records reveals that she was seen for complaints of lower back pain in December 2001.  An opinion or examination based on inaccurate (or unsubstantiated) factual premises has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Moreover, the March 2012 VA examiner did not adequately address the Veteran's lay statements that her low back problems began during service and have continued since that time.  The examiner only provided an opinion as to whether the Veteran's low back condition was related to the in-service lumbar puncture.  The examiner did not address whether the Veteran's low back condition was otherwise related to the Veteran's military service.  In particular, the examiner did not discuss whether any current back disorder may be related to the lumbago in service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21, Vet. App. 303, 312 (2007).  Therefore, remand is necessary to obtain an additional VA examination and medical opinion to determine the nature and etiology of any low back disorder that may be present.

Finally, the Veteran and her representative have contended that the VA examination and addendum opinion are inadequate because she was not provided a magnetic resonance imaging (MRI) or computerized axial tomography (CAT) scan to identify the cause of her muscle spasms and "locking" symptoms.  See October 2013 VA Form 646.  On remand, the VA examiner should address whether an MRI and/or CAT scan is needed.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In particular, the examiner should determine whether an MRI and/or CAT scan is necessary.  If the examiner concludes that an MRI and/or CAT scan is necessary, the appropriate study should be conducted.  If the examiner finds that an MRI and/or CAT scan is unnecessary, the examiner should explain why such a study is not needed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should also note that the Veteran's service treatment records show that she underwent a lumbar puncture procedure in November 1998 and was treated for complaints of back pain in December 2001.  

The examiner should identify all current back disorders. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise related to service, to include as a result of the lumbar puncture procedure and symptomatology therein (low back pain in December 2001).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


